Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing DYNAMIC VARIABLE LIFE I SINGLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by ReliaStar Life Insurance Company and its ReliaStar United Services Variable Life Separate Account I Supplement Effective as of May 1, 2009 This supplement updates and amends certain information contained in your Prospectus dated May 1, 1994, ad subsequent supplements thereto. Please read it carefully and keep it with your Prospectus for future reference. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective May 1, 2009, certain of the Funds available through the ReliaStar United Services Variable Life Separate Account I (the Separate Account) will change their names as follows: Former Fund Name Current Fund Name ING VP Balanced Portfolio ING Balanced Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE SEPARATE ACCOUNT The following Funds are available through the Separate Account: ING Balanced Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING Liquid Assets Portfolio (Class I) The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the Funds available through the Policy. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. There is no assurance that the stated objectives and policies of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Act. 153398 Page 1 of 2 August 2008 Investment Adviser/ Fund Name Subadviser Investment Objective ING Balanced Portfolio (Class I) Investment Adviser : Seeks to maximize investment ING Investments, LLC return, consistent with reasonable Subadviser : safety of principal, by investing in a ING Investment Management Co. diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. ING Growth and Income Investment Adviser : Seeks to maximize total return Portfolio (Class I) ING Investments, LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common stock. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. Subadviser : ING Investment Management Co. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Policy, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting the Company at its: ING Customer Service Center P.O. Box 5011 Minot, ND 58702-5011 1-877-886-5050 153398 Page 2 of 2 August 2008
